DETAILED ACTION
The office action is in response to original application filed on 6-20-22. Claims 21-40 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-27 and 35-40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017/0262007 to Zhiwu et al. (“Zhiwu”) in view of US 2015/0074431 to NGUYEN (“NGUYEN”).
Regarding claim 21, Zhiwu discloses a circuit structured (fig. 2) to: identify a first power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), a second power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), and a load bus (inverter bus to the loads); determine locations (fig. 3) of the first power source, the second power source, and the load bus within a power generation and distribution system (figs. 2-3); receive characteristics (para; 0059, lines 13-14, agents collect the useful information about the availability and autonomy state of their sources and paras; 0152-0154) of the first power source, the second power source, and the load bus; define, within the power generation and distribution system, a first connection (para; 0153 and fig. 2, PV1 connected to switch) including the first power source electrically coupled to the load bus through a first switch device (Switches S1, S2, S3 and S4 in FIG. 2); define, within the power generation and distribution system (fig. 2), a second connection (para; 0153 and fig. 2, PV2 connected to second switch) including the second power source electrically coupled to the load bus through a second switch device (Switches S1, S2, S3 and S4 in FIG. 2) and 
But, Zhiwu does not discloses provide control command signals to a first switch manager associated with the first connection and a second switch manager associated with the second connection, the control command signals based on the characteristics; control operation of the first connection and the second connection by the second switch manger in response to receiving the control command signals. 
However, NGUYEN discloses provide control command signals (fig. 4, 410) to a first switch manager (switch 1) associated with the first connection and a second switch manager (switch 2) associated with the second connection, the control command signals based on the characteristics (fig. 4, power monitoring system managing power supplied to a load from various power sources); control operation of the first connection and the second connection by the second switch manger in response to receiving the control command signals (para; 0038).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding plurality of connection as taught by NGUYEN, in order to power monitoring system through one or more communication connections to managing a supply of power to an electrical load. 
Regarding claims 22 and 36, Zhiwu discloses the circuit is further structured to generate a priority table assigning (para; 0129, The communication between agents is done by tokens (FIG. 4). A token is a data table) a priority assignment to the first power source and the second power source (para; 0134, master production agents in order to integrate the highest priority available source and disconnect the others).
Regarding claims 23 and 37, Zhiwu discloses controlling the operation of the first connection includes selectively controlling closing actions of the first switch device included on the first connection (paras; 0130-0136) and controlling opening actions of the first switch device on the first connection (para; 0121 and paras; 0133-0134, master production agents in order to integrate the highest priority available source and disconnect the others).
Regarding claims 24 and 38, Zhiwu discloses controlling the operation of the first connection includes communicating with all devices on the first connection (para; 0128, Communication Strategy) and coordinating a plurality of pre-closing actions (paras; 0130-0136) of each device before initiating the closing actions of the first switch device included on the first connection.
Regarding claims 25 and 39, Zhiwu discloses the first power source may be one of a utility or a genset and wherein the second power source may be one of a utility or a genset (fig. 3, diesel generators and para; 0117).
Regarding claim 26, Zhiwu discloses a controller (fig. 4, super master agent) determines which of the first connection or the second connection should be opened or closed and provides a transition type function to each controller associated with any switch on any connection to achieve an open or closed state (para; 0059, lines 10-12, super master agent of production is used to choose the type of source to be integrated into the network based on the information collected by the master agents of production).
Regarding claim 27, Zhiwu discloses wherein defining the first connection includes communication (para; 0059) with all the devices electrically connected between the first power source and the load bus to define inclusion on the first connection within an associated control circuit (fig. 4, master and slave agent).
Regarding claim 35, Zhiwu discloses identifying a first power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), a second power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), and a load bus (inverter bus to the loads); determining locations (fig. 3) of the first power source, the second power source, and the load bus within a power generation and distribution system (figs. 2-3); receiving characteristics (para; 0059, lines 13-14, agents collect the useful information about the availability and autonomy state of their sources and paras; 0152-0154) of the first power source, the second power source, and the load bus; defining, within the power generation and distribution system, a first connection (para; 0153 and fig. 2, PV1 connected to switch) including the first power source electrically coupled to the load bus through a first switch device (Switches S1, S2, S3 and S4 in FIG. 2); defining, within the power generation and distribution system, a second connection (para; 0153 and fig. 2, PV2 connected to second switch) including the second power source electrically coupled to the load bus through a second switch device (Switches S1, S2, S3 and S4 in FIG. 2); 
 But, Zhiwu does not discloses providing control command signals to a first switch manager associated with the first connection and a second switch manager associated with the second connection, the control command signals based on the characteristics; and controlling operation of the first connection by the first switch manager and the second connection by the second switch manger in response to receiving the control command signals.
However, NGUYEN discloses providing control command signals (fig. 4, 410) to a first switch manager (switch 1) associated with the first connection and a second switch manager (switch 2) associated with the second connection, the control command signals based on the characteristics (fig. 4, power monitoring system managing power supplied to a load from various power sources.); and controlling operation of the first connection by the first switch manager and the second connection by the second switch manger in response to receiving the control command signals (para; 0038).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding plurality of connection as taught by NGUYEN, in order to power monitoring system through one or more communication connections to managing a supply of power to an electrical load. 
Regarding claim 40, Zhiwu discloses a controller (fig. 4, super master agent) determines which of the first connection or the second connection should be opened or closed and provides a transition type function to each controller (fig. 4, master and slave agent) associated with any switch on any connection to achieve an open or closed state (para; 0059, lines 10-12, super master agent of production is used to choose the type of source to be integrated into the network based on the information collected by the master agent).
Claims 28-34 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017/0262007 to Zhiwu et al. (“Zhiwu”) in view of US 2016/0329740 to OH et al. (“OH”) and further in view of US 2015/0074431 to NGUYEN (“NGUYEN”).
 Regarding claim 28, Zhiwu discloses structured to control a first power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar) located on a first connection (para; 0153 and fig. 2, PV1 connected to switch) of a power generation and distribution system (fig. 2); structured to control a second power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar) located on a second connection (para; 0153 and fig. 2, PV2 connected to second switch) of the power generation and distribution system; 
But, Zhiwu does not discloses a first controller and a second controller; wherein the first controller and the second controller are both structured to perform controlling operations of the first power source and the second power source, and wherein the first controller is a higher priority controller and the second controller is a lower priority controller and further Zhiwu in view of OH does not discloses a first switch manager associated with a first connection configured to receive a control command signal from the first controller and control operation of the first connection based on the control command signal; and a second switch manager associated with a second connection configured to receive a control command signal from the first controller and control operation of the first connection based on the control command signal.
However, OH discloses a first controller (fig. 1, 50) and a second controller (fig. 1, 60) wherein the first controller and the second controller are both structured to perform controlling operations of the first power source and the second power source (fig. 1, FHRST INPUT POWER controlled with 50 and second  INPUT POWER controlled with 60 ), and wherein the first controller is a higher priority controller (para; 0011, first power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over second independent power generator) and the second controller is a lower priority controller (para. 0024, first independent power generator 10 and the second independent power generator 20, which are supplied with the first input power and the second input power, which are independent of each other) and further NGUYEN discloses a first switch manager (fig. 4, switch 1) associated with a first connection (412a) configured to receive a control command signal (410) from the first controller and control operation of the first connection based on the control command signal; and a second switch manager (switch 2) associated with a second connection configured (412b) to receive a control command signal (410) from the first controller and control operation of the first connection based on the control command signal (para; 0038).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding first and second controllers as part of its configuration as taught by OH, in order to provide independent/redundant monitoring and enabling of the power supply and it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu in view of OH by adding plurality of connection as taught by NGUYEN, in order to power monitoring system through one or more communication connections to managing a supply of power to an electrical load. 
Regarding claim 29, Zhiwu discloses the first power source may be one of a utility or a genset and wherein the second power source may be one of a utility or a genset (fig. 3, diesel generators and para; 0117).
Regarding claim 30, Zhiwu discloses the system further includes a priority table assigning a priority assignment to the first power source and the second power source (para; 0134, master production agents in order to integrate the highest priority available source and disconnect the others).
Regarding claim 31, Zhiwu discloses all the claim limitation as set forth in the rejection of claims above.
But, Zhiwu does not discloses the lower priority controller is inhibited from performing the controlling operations.
However, OH discloses the lower priority controller is inhibited from performing the controlling operations (fig. 1, 50 and 60 controlled by 70 inside 71 and para; 0011, first power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over second independent power generator).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding priority controller as part of its configuration as taught by OH, in order to power monitoring controller for comparing a magnitude of the first power with a magnitude of the second power and enabling provide Uninterrupted Power Supply.
Regarding claim 32, Zhiwu discloses all the claim limitation as set forth in the rejection of claims above.
But, Zhiwu does not discloses the controlling operations performed by the higher priority controller receives inputs from the lower priority controller and the higher priority controller.
However, OH discloses the controlling operations performed by the higher priority controller receives inputs from the lower priority controller and the higher priority controller (fig. 1, 50 and 60 controlled by 70 inside 71 and para; 0011, first power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over second independent power generator).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding priority controller as part of its configuration as taught by OH, in order to power monitoring controller for comparing a magnitude of the first power with a magnitude of the second power and enabling provide Uninterrupted Power Supply.
Regarding claim 33, Zhiwu discloses all the claim limitation as set forth in the rejection of claims above.
But, Zhiwu does not discloses the second controller performs the controlling operations in the event the first controller is unable to perform the controlling operations.
However, OH discloses the second controller performs the controlling operations (fig. 1, T2 connected to T3) in the event the first controller is unable to perform the controlling operations (fig. 1, T1 disconnected to T3).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding switching operations as part of its configuration as taught by OH, in order to provide Uninterrupted Power Supply.
Regarding claim 34, Zhiwu discloses assignment that defines a higher value (para; 0117, line 6, most priority available source) than the first priority assignment, and wherein a principal controller (fig. 4, Super Master agent 10) is selected based on a lowest available priority (para; 0117, (4) diesel generators) assignment.
But, Zhiwu does not discloses the first controller defines a first priority assignment and the second controller defines a second priority;
However, OH discloses the first controller defines a first priority (para; 0011, second power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over first independent power generator) assignment and the second controller defines a second priority (para; 0011, first power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over second independent power generator);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding switching operations as part of its configuration as taught by OH, in order to provide Uninterrupted Power Supply.

Response to Arguments
Applicant’s argument filed on 6-20-22 with respect to claims 21-40 has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836